Exhibit 10.7

LONG TERM SERVICES AGREEMENT

BY AND BETWEEN

BAXTER INTERNATIONAL INC.

AND

BAXALTA INCORPORATED

DATED AS OF JUNE 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1       Section 1.01    Definitions
     1    ARTICLE II SERVICES      3       Section 2.01    Services      3      
Section 2.02    Joinder Agreement      3       Section 2.03    Omitted Services;
Additional Services      3       Section 2.04    Performance of Services      4
      Section 2.05    Capacity; Increases in Facility-Specific Services      6
      Section 2.06    Equipment Maintenance; New Equipment; Expansion of
Facilities      7       Section 2.07    Charges for Services      10      
Section 2.08    Reimbursement for Out-of-Pocket Expenses      12       Section
2.09    Changes to Services      12       Section 2.10    Use of Third Parties
to Provide Services      12    ARTICLE III OTHER ARRANGEMENTS      13      
Section 3.01    Use of Premises; Upkeep and Access Thereto      13    ARTICLE IV
BILLING; TAXES      14       Section 4.01    Procedure      14       Section
4.02    Late Payments      14       Section 4.03    Taxes      14    ARTICLE V
TERM AND TERMINATION      15       Section 5.01    Term      15       Section
5.02    Early Termination of Services      16       Section 5.03    Reduction of
Services      18       Section 5.04    Effect of Termination      18      
Section 5.05    Information Transmission      19    ARTICLE VI CONFIDENTIALITY;
PROTECTIVE ARRANGEMENTS      19       Section 6.01    Confidentiality      19   
ARTICLE VII LIMITED LIABILITY; INDEMNIFICATION AND DISPUTE RESOLUTION      19   
   Section 7.01    Limitations on Liability      19       Section 7.02   
Obligation to Re-Perform; Liabilities      21       Section 7.03    Recipient
Release and Indemnity; Waiver of Claims      21       Section 7.04    Provider
Indemnity      22       Section 7.05    Liability for Charges      22      
Section 7.06    Continued Performance; Specific Performance      22      
Section 7.07    Indemnification Procedures; Dispute Resolution      22   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII TRANSITION COMMITTEE   23    Section 8.01 Establishment   23   
Section 8.02 General Principles   23    Section 8.03 Action   23    ARTICLE IX
MISCELLANEOUS   23    Section 9.01 Mutual Cooperation   23    Section 9.02 Title
to Intellectual Property and Other Property   23    Section 9.03 Miscellaneous  
24    Section 9.04 Assignability; Utilities Transfers   25    Section 9.05
Independent Contractors   26    Section 9.06 Notices   26    Section 9.07 Force
Majeure; Priority   26    Section 9.08 Further Assurances   27   

 

ii



--------------------------------------------------------------------------------

THIS LONG TERM SERVICES AGREEMENT (this “Agreement”), dated as of June 30, 2015
is by and between BAXTER INTERNATIONAL INC., a Delaware corporation (“Baxter”),
and BAXALTA INCORPORATED, a Delaware corporation (“Baxalta”) and each of their
respective Subsidiaries (as defined in the Separation and Distribution
Agreement) that execute a Joinder Agreement (as defined herein) in accordance
with the terms and conditions of this Agreement.

R E C I T A L S:

WHEREAS, the board of directors of Baxter has determined that it is appropriate
and advisable to separate Baxter’s biopharmaceuticals business from its other
businesses;

WHEREAS, in order to effectuate the foregoing, Baxter and Baxalta have entered
into a Separation and Distribution Agreement, dated as of June 30, 2015 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Baxter to Baxalta of certain assets, the
assumption by Baxalta of certain Liabilities (as defined in the Separation and
Distribution Agreement) from Baxter, the distribution by Baxter of Baxalta
common stock to Baxter shareholders, and the execution and delivery of this
Agreement and certain other agreements in order to facilitate and provide for
the foregoing, in each case subject to the terms and conditions set forth
therein; and

WHEREAS, pursuant to the Separation and Distribution Agreement, Baxter and
Baxalta and their respective Affiliates have agreed to enter into this Agreement
or a Joinder Agreement (as defined herein) hereto (and to which the terms of
this Agreement are incorporated), as applicable, pursuant to which each Provider
(as defined herein) shall provide the Services (as defined herein) to the
applicable Recipient (as defined herein) in accordance with the terms of this
Agreement and the applicable Joinder Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties (as defined herein) hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Reference is made to Section 9.09 of the Separation
and Distribution Agreement regarding the interpretation of certain words and
phrases used in this Agreement. In addition, for the purpose of this Agreement,
the following terms shall have the meanings set forth in this Section 1.01.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Separation and Distribution Agreement (and any
capitalized terms used within those defined terms in the Separation and
Distribution Agreement shall also have the meanings given to such terms in the
Separation and Distribution Agreement if not otherwise defined in this
Agreement).

“Agreement” means this Long Term Services Agreement, each of the Schedules and
Exhibits hereto, and each Joinder Agreement executed in connection with
Section 2.02.

“Baxter” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Baxalta” has the meaning set forth in the Preamble.

“Capacity Allocation” has the meaning set forth in Section 2.05(a).

“Charges” has the meaning set forth in Section 2.07(a).

“Commencement Date” means, with respect to the Services between any Provider and
Recipient, the date of this Agreement (or such other date as set forth in
Schedule I or as may be agreed in writing by Provider and Recipient).

“Cost-Sharing Allocation” has the meaning set forth in Section 2.07(b).

“Facility-Specific Services” means the services set forth under the heading
“Facility-Specific Service” in Schedule I.

“Joinder Agreement” has the meaning set forth in Section 2.02.

“Major Expansion” has the meaning set forth in Section 2.06(c).

“Notice” means any written notice, request, demand or other communication
specifically referencing this Agreement and given in accordance with
Section 9.06.

“Parties” means the parties to this Agreement, including all Baxter Subsidiaries
and Baxalta Subsidiaries that execute a Joinder Agreement.

“Premises” has the meaning set forth in Section 3.01(a).

“Provider” means, with respect to any Service, the Party identified in Schedule
I as the “Provider.”

“Provider Indemnified Party” has the meaning set forth in Section 7.03(a).

“Recipient” means, with respect to any Service, the Party identified in Schedule
I as the “Recipient.”

“Recipient Indemnified Party” has the meaning set forth in Section 7.04.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Service Baseline Period” has the meaning set forth in Section 2.04(c).

“Service Period” means, with respect to any Service, the period commencing on
the Commencement Date, and ending on the date the Recipient or Provider
terminates the provision of such Service pursuant to Section 5.02.

“Services” means collectively, the Facility-Specific Services and the
Task-Specific Services.

 

2



--------------------------------------------------------------------------------

“Status Quo Maintenance” means any qualification, repair or maintenance to any
equipment or machinery used to perform Facility-Specific Services that is
reasonably necessary to preserve existing quantity and quality levels.

“Status Quo Purchase” means any acquisition or purchase of equipment or
machinery used to perform Facility-Specific Services that is reasonably
necessary to preserve existing quality and quantity levels.

“Task-Specific Services” means the services set forth under the heading
“Task-Specific Services” in Schedule I.

ARTICLE II

SERVICES

Section 2.01 Services. During the term of this Agreement, the Provider agrees to
provide to the applicable Recipient(s) the applicable Services set forth in the
Schedules to this Agreement, the applicable Joinder Agreement or as otherwise
agreed in writing from time to time, in each case pursuant to the terms of this
Agreement or such other written agreement.

Section 2.02 Joinder Agreement. Each of Baxter and Baxalta shall cause their
respective Subsidiaries who are to provide or receive Services to become a Party
to this Agreement by executing a Joinder Agreement (each, a “Joinder Agreement”)
substantially in the form attached hereto as Exhibit A. Each such Joinder
Agreement shall be deemed a part of this Agreement as of the date of such
Joinder Agreement. In the event of an express conflict between the terms of any
Joinder Agreement or other such written agreement entered into expressly with
respect to this Agreement and the terms of this Agreement, the terms of the
Joinder Agreement or such other written agreement shall prevail over the
inconsistent provisions of this Agreement. The terms of each such Joinder
Agreement or other written agreement shall be separate from each other Joinder
Agreement or other written agreement, and any changes or amendments to this
Agreement described in any such Joinder Agreement or other written agreement
shall apply solely to such Joinder Agreement or other written agreement, and not
to any other Joinder Agreement or other written agreement (including the terms
of this Agreement as incorporated into any such other Joinder Agreement or other
written agreement).

Section 2.03 Omitted Services; Additional Services.

(a) If, during the term of this Agreement, a Party identifies a service that,
prior to the Effective Time, the other Party or any of its Subsidiaries provided
to the identifying Party or any of its Subsidiaries at one of the locations
identified on Schedule I, but such service was inadvertently omitted from the
list of Services on Schedule I or any other Services as may be agreed by
Provider and Recipient in writing from time to time, then the other Party shall
(to the extent such services are not generally available from a Third Party
supplier) use commercially reasonable efforts to cooperate with the intended
Recipient to agree to terms in order to amend Schedule I or otherwise to agree
in writing to add such omitted service as a Service; provided that the other
Party shall not be obligated to provide any omitted service if it does not, in
its reasonable judgment, have adequate resources to provide such omitted service
or if the provision

 

3



--------------------------------------------------------------------------------

of such omitted service would significantly disrupt the operation of its
businesses. Any such amendment to Schedule I or other agreement in writing to
add Services shall be effective only if approved in advance by the Transition
Committee, and any such modified or amended Schedule I or other such written
agreement with respect to such newly added Service shall have effect from the
Commencement Date of such Service and shall be deemed part of this Agreement and
subject to the terms and conditions of this Agreement in the same manner as each
other Service.

(b) If, during the term of this Agreement, a Party identifies any other service
that it desires for the other Party or any of its Subsidiaries to provide at one
or more of the locations identified on Schedule I, then the Transition Committee
shall consider whether the other Party shall provide such service to the
identifying Party or any of its Subsidiaries under the terms of this Agreement
or any other written agreement; provided that nothing shall require the other
Party to provide such additional Service to the identifying Party. If the
Transition Committee determines that the other Party shall provide such service
to the identifying Party, then the other Party shall use commercially reasonable
efforts to cooperate with the intended Recipient to agree to terms in order to
amend Schedule I or to otherwise agree in writing to add such service as a
Service; provided that the other Party shall not be obligated to provide any
such service if it does not, in its reasonable judgment, have adequate resources
to provide such service or if the provision of such service would significantly
disrupt the operation of its businesses. Any such amendment to Schedule I or any
other written agreement to add Services shall be effective only if approved in
advance by the Transition Committee, and any such modified or amended Schedule I
or other written agreement with respect to such newly added Service shall have
effect from the Commencement Date of such Service and shall be deemed part of
this Agreement and subject to the terms and conditions of this Agreement in the
same manner as each other Service.

Section 2.04 Performance of Services.

(a) Each Provider shall perform and cause its Subsidiaries to perform all
Services to be provided by the Provider in a manner that is based on its past
practice and that is substantially similar in nature, quality and timeliness to
the analogous services provided by Baxter or its applicable Subsidiaries (if
such Parties are the Provider) or Baxalta or its applicable Subsidiaries (if
such Parties are the Provider), as applicable, prior to the Commencement Date
(or, to the extent the quality or nature of such Services provided internally
improves over the duration of this Agreement, in a manner that is substantially
similar in nature to such nature and quality); provided that, if not so
previously provided, then such Services shall be performed in a manner
substantially similar to similar services provided to the Provider’s Affiliates
or businesses. The Provider shall cause it and its Subsidiaries to perform its
duties and responsibilities hereunder in good faith.

(b) Nothing in this Agreement shall require the Provider to perform or cause to
be performed any Service to the extent the manner of such performance would
constitute a violation of applicable Laws, the Code of Conduct of such Provider
or any of its direct or indirect parent companies, or any existing contract or
agreement with a Third Party. If the Provider is or becomes aware of any such
restriction on the Provider, the Provider shall use commercially reasonable
efforts to promptly send a Notice to the Recipient of any such restriction. The
Parties each agree to cooperate and use commercially reasonable efforts to
obtain any necessary Third Party Consents required under any existing contract
or agreement with a

 

4



--------------------------------------------------------------------------------

Third Party to allow the Provider to perform or cause to be performed any
Service; provided, however, that neither Baxter nor Baxalta (nor any of their
respective Subsidiaries) shall be obligated to contribute any capital, pay any
consideration, grant any concession or incur any additional Liability to any
Third Party other than ordinary and customary fees to a Governmental Authority
from whom such Consents are requested, which shall be payable by the Recipient.
If, with respect to a Service, the Parties, despite the use of such commercially
reasonable efforts, are unable to obtain a required Third Party Consent or the
performance of such Service by the Provider would continue to constitute a
violation of applicable Laws or the applicable Code of Conduct of such Provider
or any of its direct or indirect parent companies, the Provider shall use
commercially reasonable efforts in good faith to provide such Services in a
manner as closely as possible to the standards described in this Section 2.04
that would apply absent the exception provided for in the first sentence of this
Section 2.04(b) (and performance in such manner shall be deemed to satisfy the
performance obligations of the Provider in respect of such Service).

(c) Except in the case of any written agreement between Provider and Recipient
that specifies a particular volume or quantity (or a volume or quantity
ceiling), the Provider shall not be obligated to perform or to cause to be
performed any Task-Specific Service in a volume or quantity in any calendar year
that exceeds the highest volumes or quantities of analogous services provided
for the benefit of the Recipient’s business during the 365-day period
immediately preceding the Effective Time (the “Service Baseline Period”), it
being understood that capacity with respect to Facility-Specific Services is
addressed in Section 2.05. If the Recipient requests that the Provider perform
or cause to be performed any Task-Specific Service in a volume or quantity that
exceeds the highest volumes or quantities of analogous services that were
provided for the benefit of the Recipient’s business during the Service Baseline
Period, then: (i) if such higher volume or quantity results from fluctuations
occurring in the ordinary course of business of the Recipient or the organic
growth of the Recipient, the Provider shall use commercially reasonable efforts
to provide such requested higher volume or quantity (with additional Charges
permitted only to the extent the cost of providing such additional Services
increases); and (ii) if such higher volume or quantity results from any other
source, including an acquisition, merger, purchase or other business combination
by the Recipient, the Transition Committee shall determine whether the Provider
will be required to provide all or any portion of such requested higher volume
or quantity. If the Transition Committee determines that the Provider shall
provide all or any portion of the requested higher volume or quantity then such
higher volume or quantity shall be documented in a written agreement signed by
the Recipient and the Provider who shall promptly provide a copy of such written
agreement to the Transition Committee. Each such written agreement shall be
deemed part of this Agreement as of the date of such agreement and the volume or
quantity increases set forth in such written agreement shall be deemed a part of
the “Services” provided under this Agreement, in each case subject to the terms
and conditions of this Agreement.

(d) (i) No Party shall be required to perform or to cause to be performed any of
the Services for the benefit of any Third Party or any other Person other than
the applicable Recipient for such Service, and (ii) EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE
PROVIDED ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT
NEITHER THE PROVIDER NOR ANY OF ITS

 

5



--------------------------------------------------------------------------------

AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES, AND HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY
OTHER WARRANTY WHATSOEVER.

(e) Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement. No Party shall knowingly
take any action in violation of any such applicable Law that results in
Liability being imposed on any other Person.

Section 2.05 Capacity; Increases in Facility-Specific Services.

(a) With respect to any Facility-Specific Service, any known capacity
constraints may be agreed in writing from time to time by Provider and
Recipient. Any such capacity allocation between the Provider and the Recipient
related to each Facility-Specific Service having capacity limitations, if any
(the “Capacity Allocation”) shall be described in such written agreement.

(b) The Provider and the Recipient agree to use commercially reasonable efforts
to cooperate with one another to address any capacity limitations from time to
time. The Provider and the Recipient shall designate local or functional leads
at each facility subject to this Agreement to meet not less than annually to
discuss the short and long-term capacity and capital plans of each Party in
respect of the Facility-Specific Services (including utilities and critical
systems). If the local or functional leads (i) are not able to resolve any
issues regarding current or future capacity allocations or constraints (or
capital requirements related thereto) to their reasonable satisfaction or
(ii) jointly agree to any matters that would otherwise require the determination
of the Transition Committee pursuant to Section 2.06(d), such unresolved items
and matters requiring a determination pursuant to Section 2.06(d) shall be
referred to the Transition Committee, with any determination in respect thereof
made by the Transition Committee to be binding on the Parties. The Parties agree
to use commercially reasonable efforts to notify the other Party as far in
advance as possible of any actions or plans that it knows will create or would
be reasonably likely to create capacity or regulatory issues for the other Party
in respect of any Facility-Specific Service.

(c) Subject to the provisions of this Section 2.05, the Provider shall not be
obligated to perform any Facility-Specific Service in a volume or quantity that
exceeds the Recipient’s then-current Capacity Allocation in respect of such
Service. If at any time either Party requires additional capacity and the other
Party is not using all of its then-current Capacity Allocation, the Parties
shall mutually cooperate to allow the constrained Party to use such excess
capacity on a month-to-month basis until the other Party notifies the
constrained Party that it needs all or part of its remaining Capacity
Allocation. The Party using the excess capacity shall incur additional Charges
(i) to the extent the cost of providing such additional Services increases and
(ii) to pay any additional, required regulatory or permitting fees and expenses
related to its increased capacity.

 

6



--------------------------------------------------------------------------------

(d) If either the Provider or the Recipient performs or seeks the performance of
any Facility-Specific Service in an increased volume or quantity that will, or
is reasonably likely to, exceed the Parties’ capacity for such Service, the
Transition Committee shall determine (i) whether it is in the Parties’ best
interest to seek additional capacity, (ii) the costs and fees associated with
the same, (iii) the apportionment of such fees and expenses between the Parties
and (iv) the post-increase Capacity Allocation between the Parties.

(e) Each Party shall notify the other Party of any permit or other regulatory
changes and any other requirements under applicable Law that would reasonably be
expected to impact business operations, in which case the Transition Committee
shall meet to determine the effects thereof and consider in good faith any
equitable changes to Capacity Allocation and any cost-sharing issues related
thereto, it being understood and agreed that the costs related to any changes
relating only to one Party’s business shall be borne by such Party and changes
relating to each Party’s business shall be borne in proportion to the relative
usage of the related Service by each Party (or as otherwise determined in the
discretion of the Transition Committee).

Section 2.06 Equipment Maintenance; New Equipment; Expansion of Facilities. The
Provider and the Recipient agree that the Provider shall cause the equipment and
machinery used to perform any Facility-Specific Service to be qualified and
maintained consistent with Provider’s practices as in effect from time to time
with respect to similar equipment serving its other business units.
Notwithstanding anything to the contrary in this Section 2.06, Section 2.06(a)
shall only apply to Status Quo Maintenance and Section 2.06(b) shall only apply
to Status Quo Purchases. Projects, qualifications, repairs, maintenance and
purchases of equipment or machinery intended to increase capacity or quality (or
otherwise not reasonably necessary to preserve existing quality and quantity
levels) shall take place only in accordance with Section 2.06(c).
Notwithstanding anything in this Agreement to the contrary, the Provider shall
(i) be solely responsible for any damage to equipment or machinery used in the
performance of Facility-Specific Services caused by the Provider’s failure to
maintain the shared equipment or machinery in accordance with applicable
manufacturer’s maintenance specifications and any damage caused by the gross
negligence or willful misconduct of the Provider or its employees or agents with
respect to the shared equipment or machinery and (ii) cause any damage for which
it is responsible pursuant to clause (i) to be repaired or replaced promptly at
the Provider’s sole cost and expense.

(a) The Provider shall provide the Recipient with advance written Notice of any
Status Quo Maintenance expected to result in a charge to the Recipient in excess
of US $100,000 as soon as reasonably practicable after becoming aware of such
requirement (or if the cost of any such Status Quo Maintenance increases by more
than $100,000 in the aggregate from the anticipated cost included in the prior
Notice from the Provider in respect of such Status Quo Maintenance); provided
that failure to provide such Notice shall not relieve the Recipient of its
obligations related thereto except to the extent it is prejudiced by the failure
to timely deliver such Notice. The Recipient shall reimburse the Provider for
its portion (based on its then-current Cost-Sharing Allocation or such other
cost allocation as the Parties may agree upon, it being understood and agreed
that the Parties shall cooperate in good faith to determine an equitable
cost-sharing arrangement for any such qualification, maintenance or repair for
which either Party’s relative benefit would materially exceed such Party’s
then-current Cost-Sharing Allocation) of any out-of-pocket costs and expense
incurred by the Provider in connection with

 

7



--------------------------------------------------------------------------------

any Status Quo Maintenance to the extent that such costs and expense are not
already included in the Charges related to such Service; provided that the
Recipient shall not be required to pay any such amount in respect of a Status
Quo Maintenance for which the Provider is required to provide Notice to the
Recipient in accordance with this paragraph if (i) the Recipient has provided
Notice of any objection to the expenditure within 30 days after the Recipient
receives Notice from the Provider of such planned Status Quo Maintenance and
(ii) either (A) the Provider or the Transition Committee has determined not to
proceed with such Status Quo Maintenance (or only to proceed in a manner
approved by the Recipient) or (B) the Recipient has terminated such Service
pursuant to Section 5.02(b) within 90 days after receiving Notice from the
Provider of such Status Quo Maintenance. Any failure by the Recipient to provide
an objection Notice within the 30-day period following receipt of a Notice of
Status Quo Maintenance from the Provider shall be deemed to be agreement by the
Recipient to such Status Quo Maintenance (including the cost-sharing approach
proposed by the Provider with respect thereto); provided that the Recipient
shall, if requested by the Provider, use commercially reasonable efforts to
respond within two business days to the extent that the Provider has identified
that additional delay with respect to any such Status Quo Maintenance would
result in material harm to either Party. Any timely objection to a Notice of
Status Quo Maintenance shall be promptly referred to the Transition Committee.

(b) The Provider shall provide the Recipient with advance written Notice of any
Status Quo Purchase expected to result in a charge to the Recipient in excess of
US $100,000 as soon as reasonably practicable after becoming aware of such
requirement (or if the cost of any such Status Quo Purchase increases by more
than $100,000 in the aggregate from the anticipated cost included in the prior
Notice from the Provider in respect of such Status Quo Purchase); provided that
failure to provide such Notice shall not relieve the Recipient of its
obligations related thereto except to the extent it is prejudiced by the failure
to timely deliver such Notice. The Recipient shall reimburse the Provider for
its portion (based on its then-current Cost-Sharing Allocation or such other
cost allocation as the Parties may agree upon, it being understood and agreed
that the Parties shall cooperate in good faith to determine an equitable
cost-sharing arrangement for any such purchase or acquisition for which either
Party’s relative benefit would materially exceed such Party’s then-current
Cost-Sharing Allocation) of any out-of-pocket costs and expense incurred by the
Provider in connection with any Status Quo Purchase to the extent that such
costs and expense are not already included in the Charges related to such
Service; provided that the Recipient shall not be required to pay any such
amount in respect of a Status Quo Purchase for which the Provider is required to
provide Notice to the Recipient in accordance with this paragraph if (i) the
Recipient has provided Notice of any objection to the expenditure within 30 days
after the Recipient receives Notice from the Provider of such planned Status Quo
Purchase and (ii) either (A) the Provider or the Transition Committee has
determined not to proceed with such Status Quo Purchase (or only to proceed in a
manner approved by the Recipient) or (B) the Recipient has terminated such
Service pursuant to Section 5.02(b) within 90 days after receiving Notice from
the Provider of such Status Quo Purchase. Any failure by the Recipient to
provide an objection Notice within the 30-day period following receipt of a
Notice of Status Quo Purchase from the Provider shall be deemed to be agreement
by the Recipient to such Status Quo Purchase (including the cost-sharing
approach proposed by the Provider with respect thereto); provided that the
Recipient shall, if requested by the Provider, use commercially reasonable
efforts to respond within two business days to the extent that the Provider has
identified that additional delay with respect to any such Status Quo Purchase
would result in material harm to either Party. Any timely objection to a Notice
of Status Quo Purchase shall be promptly referred to the Transition Committee.

 

8



--------------------------------------------------------------------------------

(c) No Party shall be required to pay or share in the costs of any Major
Expansion to a facility except as set forth in this Section 2.06(c). “Major
Expansion” shall mean any qualification, purchase, repair, acquisition,
purchase, expansion or modification (other than any Status Quo Maintenance or
Status Quo Purchase) of a facility covered by this Agreement or in respect of
any equipment or machinery located at such facility that is expected for any
particular project or group of projects to result in charges to the Parties
exceeding US $100,000. If any Party desires to effect a Major Expansion to any
portion of the facility owned or controlled by such Party, the Party effecting
such Major Expansion shall provide notice to the other Party with details
(including anticipated cost) of such Major Expansion. The Party not effecting
the Major Expansion shall provide Notice to the other Party within 90 days after
its receipt of the Notice of Major Expansion if it desires to participate in
such Major Expansion at its then-current Cost-Sharing Allocation or otherwise.
Failure to respond to the initial Notice within 90 days shall be deemed to be a
determination by such Party to not participate in the cost of the Major
Expansion. If such Party does not notify the Party initiating the Major
Expansion that it intends to participate in the Major Expansion, the Party
desiring to effect such Major Expansion may proceed with such Major Expansion at
its sole cost and expense so long as such Major Expansion is not reasonably
likely to have a material adverse effect on the operation of the facility,
including a reduction in the capacity allocated to the other Party that cannot
reasonably be managed by the joint cooperation of the Parties. Each Party shall
reimburse the other Party for its portion (based on its then-current
Cost-Sharing Allocation or such other cost allocation as the Parties may agree
upon, it being understood and agreed that the Parties shall cooperate in good
faith to determine an equitable cost-sharing arrangement for any such Major
Expansion for which either Party’s relative benefit would materially exceed such
Party’s then-current Cost-Sharing Allocation) of any out-of-pocket costs and
expense incurred in connection with any Major Expansion that has been agreed
upon by the Parties in connection with this Section 2.06(c). Any increased
capacity achieved as a result of any Major Expansion shall belong to the Parties
in proportion to the amounts paid by each Party in respect of such Major
Expansion. The Party not owning or controlling an applicable facility may
discuss any proposed Major Expansion with the other Party from time to time, and
may (to the extent any such Major Expansion is not agreed by the other Party)
present such proposal to the Transition Committee, which shall consider any such
proposal promptly and in good faith from time to time.

(d) If the Provider, in its good faith discretion, desires to commence an
expansion or modification in a facility covered by this Agreement that (i) is
not reasonably expected to result in charges to the Parties in excess of US
$100,000 and (ii) is determined in good faith by the Provider to benefit both
the Recipient and the Provider, it may do so and the costs thereof shall be
borne by the Provider and the Recipient in proportion to their then-current
Cost-Sharing Allocation for such Facility-Specific Service; provided that, if
the Recipient objects to using such Cost-Sharing Allocation, the Transition
Committee will determine in good faith whether another cost-sharing formula
should be used in order for the Recipient and the Provider to each pay an amount
equal to its relative expected benefit of such expansion or modification.

(e) For the avoidance of doubt, the machinery and equipment referenced in this
Section 2.06 shall include all machinery and equipment necessary to support the
applicable Services (for example, any infrastructure or upstream or downstream
equipment necessary to provide the applicable Services).

 

9



--------------------------------------------------------------------------------

Section 2.07 Charges for Services.

(a) Each Recipient of Services shall pay to the Provider of such Services a
monthly fee for the Services (or category of Services, as applicable) (each fee
constituting a “Charge” and, collectively, “Charges”), which Charges shall be
agreed to by Baxter and Baxalta from time to time. During the term of this
Agreement, the amount of a Charge for any Services may adjust to the extent of:
(i) any adjustments mutually agreed to by the Baxter and Baxalta; (ii) any
Charges applicable to any Services added by agreement of the Parties after the
Effective Time; and (iii) in accordance with Section 2.10, any proportional
adjustment in the rates or charges imposed by any Third Party provider that is
providing Services. Together with any monthly invoice for Charges, the Provider
shall provide the Recipient with reasonable documentation, including any
additional documentation reasonably requested by the Recipient to the extent
such documentation is in the Provider’s or its Subsidiaries’ possession or
control, to support the calculation of such Charges. Except as otherwise agreed
in writing by Recipient and Provider, the Charges in respect of the Services are
intended to be at cost based on the allocation methodology used immediately
prior to the Effective Time, and in each case the Charges will be adjusted
annually as part of the applicable facility’s regular annual budgeting process
(it being understood and agreed that Recipient shall have the right to review
and dispute (within 30 days after receipt of notice of such adjustment) any such
adjustment by the Provider, but the adjustment shall not be delayed during such
review or dispute period). As promptly as reasonably practicable (and in any
case within 60 days) following the end of each calendar year during the term of
such Service, the Provider shall determine the actual allocation of cost based
on the relevant standard for the completed calendar year (or portion thereof)
and shall promptly remit any excess payment amount to Recipient or invoice
Recipient for any shortfall, as applicable. Recipient shall have the right to
review and dispute (within 30 days after receipt of notice thereof) any such
annual true-up amount, and shall promptly pay any amount owed by it within five
(5) business days after such disputed amount becomes final. Provider will
provide Recipient with quarterly updates of cost within 30 days after the end of
each quarter in order to facilitate Recipient’s planning, and Provider shall
reasonably cooperate with Recipient in its review of any such cost information.

(b) With respect to each Facility-Specific Service, the Parties will agree upon
an allocation of certain costs related thereto that will be borne by each of
Provider and Recipient (“Cost-Sharing Allocation”). On or prior to July 31 of
each year, the Transition Committee will evaluate all Cost-Sharing Allocations
to determine: (i) whether a Party’s usage for such calendar year is expected to
vary from such Party’s then-current Cost-Sharing Allocation and, if so, the
amount of any equitable adjustment for any Charges that were based on such
Cost-Sharing Allocation (as determined by the Transition Committee) owed to the
other Party, if any, and (ii) whether the current year’s Cost-Sharing Allocation
for a certain Facility-Specific Service should be modified based on the Parties’
forecasted usage for such Facility-Specific Service. The Transition Committee
shall also have the ability to assess usage, make equitable adjustments and
modify the Parties’ Cost-Sharing Allocations from time to time throughout the
year if the assumptions regarding forecasted usage materially change. If the
Transition Committee determines in its annual review of the current year’s usage
as compared to the Cost-Sharing

 

10



--------------------------------------------------------------------------------

Allocation used for such year that an equitable adjustment for Charges based on
the Cost-Sharing Allocation for such year should be made, the Party owing any
amount related thereto shall promptly pay such amount to the other Party in
accordance with the direction of the Transition Committee. For the avoidance of
doubt, any amount paid based on the Cost-Sharing Allocation pursuant to this
Agreement other than Charges shall not be subject to equitable adjustment of the
Cost-Sharing Allocation, including any amounts paid pursuant to Section 2.06.

(c) With respect to the actual annual allocation provided by Provider pursuant
to Section 2.07(a), Recipient may perform an audit of Provider’s records
directly associated with such Charges or costs if notice of such audit is
provided during the 30-day period in which Recipient has the right to review and
dispute the actual annual allocation of cost provided by Provider pursuant to
Section 2.07(a). Recipient may use independent auditors, who may participate
fully in such audit. If an audit is proposed with respect to information which
Provider wishes not to disclose to Recipient (“Restricted Information”), then on
the written demand of Provider, the individuals conducting the audit with
respect to Restricted Information will be limited to the independent auditors of
Recipient. Such independent auditors shall enter into an agreement with the
parties under which such independent auditors shall agree to maintain the
confidentiality of the information obtained during the course of such audit
(including an agreement to not share such information with Recipient) and
establishing what information such auditors will be permitted to disclose to
report the results of any audit of Restricted Information to the party
requesting the audit. Any such audit shall be conducted during regular business
hours and in a manner that does not interfere unreasonably with Provider’s
operations. Each audit shall begin upon the date specified in a Notice given by
Recipient to Provider a minimum of 30 days prior to the commencement of the
audit; provided that, if the date so specified shall conflict with a regulatory
inspection or audit, plant shutdown or other similar event, the parties shall
cooperate to establish a mutually agreeable commencement date. Such audit shall
be performed diligently and in good faith and shall be completed within 30 days
of the commencement thereof; provided that, to the extent that Recipient’s
compliance with such timeframe for completion is not feasible due to Provider’s
failure to provide timely access to documentation reasonably requested by
Recipient in connection with such audit, such 30 day period shall be extended as
reasonably necessary. Any undisputed overpayment or underpayment of amounts due
under this Agreement determined by this Section 2.07(c) shall be due and payable
to the other party by the party owing such amount within thirty (30) days after
notice of such audit finding. Recipient shall bear the full cost of such audit
unless in the event that any audit performed hereunder results in a decrease of
five percent (5%) or more in any amount due to Provider hereunder (or an
increase of five percent (5%) or more in any amount due to Recipient hereunder),
then Provider shall be obligated to pay the out-of-pocket audit costs paid to
any Third Party auditor engaged to conduct such audit up to a maximum amount of
$250,000; provided that any such Third Party auditor’s fees shall have been on
an hourly or flat fee basis without a contingency or other performance or bonus
fee. In the event Provider bears any audit costs hereunder, such costs shall not
be incorporated into the calculations of cost for purposes of determining the
amount of any Charges or Cost-Sharing Allocation. In the event of any Transfer
to a Prohibited Person, Recipient (including the Prohibited Person and its
Affiliates as Transferee) shall not be permitted (either itself or through any
Third Party) to audit costs or pricing or otherwise review the cost or other
financial information of Provider or any of its Affiliates.

 

11



--------------------------------------------------------------------------------

Section 2.08 Reimbursement for Out-of-Pocket Expenses. Subject to Section 2.06,
the Recipient shall reimburse the Provider for all reasonable out-of-pocket
costs and expenses incurred by the Provider or any of its Subsidiaries in
connection with providing the Task-Specific Services and for a percentage
thereof equal to its Cost-Sharing Allocation with respect to Facility-Specific
Services (including in each case reasonable travel-related expenses and costs
incurred with third parties engaged in accordance with this Agreement in
connection with the performance of the Services) to the extent that such costs
and expenses are not reflected in the Charges for such Services; provided,
however, that any such cost or expense (other than the those of a type addressed
in Section 2.06) that is not consistent with historical practice between the
Parties for any Service (including business travel and related expenses) shall
require advance approval of the Recipient. Any authorized travel-related
expenses incurred in performing the Services shall be incurred and charged to
the Recipient in accordance with the Provider’s then applicable business travel
policies.

Section 2.09 Changes to Services. Except as provided in Section 2.10 and subject
to the performance standards set forth in this Article II, the Provider may make
changes from time to time in the manner of performing the Services as required
under Section 2.04(a) if the Provider is making similar changes in performing
analogous services for itself and if the Provider furnishes to the Recipient
reasonable prior Notice (in content and timing) respecting such changes. No such
change shall affect the timeliness or quality of, or the Charges for, the
applicable Service. If any such change by the Provider (other than changes
contemplated by Section 2.06) reasonably requires the Recipient to incur
incremental costs and expenses in order to continue to receive and utilize the
applicable Services in the same manner as the Recipient was receiving and
utilizing such Service prior to such change, the Provider shall be required to
reimburse the Recipient for all such reasonable costs and expenses. Upon
request, the Recipient shall provide the Provider with reasonable documentation,
including any additional documentation reasonably requested by the Provider to
the extent such documentation is in the Recipient’s or its Subsidiaries’
possession or control, to support the calculation of such incremental costs and
expenses.

Section 2.10 Use of Third Parties to Provide Services. The Provider may perform
its obligations to provide a Service through agents, subcontractors or
independent contractors, provided that the delegation of performance of the
applicable Service does not impact the timeliness or quality of such Service, in
accordance with the following:

(a) Provider is Currently Using Third Parties as of the Commencement Date. If,
as of the Commencement Date, (i) the Provider is obtaining analogous services
for itself from agents, subcontractors or independent contractors, or (ii) the
Provider is obtaining services from agents, subcontractors or independent
contractors which services the Provider shall only provide to the Recipient
under this Agreement and the Provider shall not otherwise require such analogous
services for itself during the term of this Agreement, then the Charges for the
applicable Services the Provider is obtaining from such Third Parties may be
adjusted proportionally by the Provider pursuant to Section 2.04(c) to reflect
any adjustment in the rates or charges imposed by the Third Party that is
providing such Services; or

 

12



--------------------------------------------------------------------------------

(b) Provider Elects to Switch to Third Parties After the Commencement Date.

(i) If, following the Commencement Date, the Provider elects to obtain analogous
services for itself from agents, subcontractors or independent contractors
(A) the Provider shall furnish to the Recipient reasonable prior Notice (in
content and timing) respecting such use of Third Parties, and (B) the Charges
for the applicable Services the Provider is obtaining from such Third Parties
may be adjusted proportionally by the Provider pursuant to Section 2.04(c) to
reflect any adjustment in the rates or charges imposed by the Third Party that
is providing such Services; and

(ii) If, however, following the Commencement Date, the Provider is not obtaining
analogous services for itself from agents, subcontractors or independent
contractors (A) the Provider shall furnish to the Recipient reasonable prior
Notice (in content and timing) respecting such use of Third Parties, and (B) the
Charges for the applicable Services the Provider is providing through such Third
Parties appointed following the Commencement Date may not be adjusted by the
Provider as a result of any adjustments in the rates or charges imposed by such
Third Parties.

Notwithstanding the foregoing, the Provider shall not be relieved of its
obligations under this Agreement by use of such agents, subcontractors or
independent contractors.

ARTICLE III

OTHER ARRANGEMENTS

Section 3.01 Use of Premises; Upkeep and Access Thereto.

(a) Each Party shall, and shall cause its Subsidiaries to, allow the other
Parties and their respective Subsidiaries and Representatives reasonable access
to the facilities of such Party and its Subsidiaries that is necessary for each
Provider and its Subsidiaries to fulfill its obligations under this Agreement.
The shared portion of each facility as well as the related common areas shall be
agreed upon in writing from time to time if not otherwise set forth in the
applicable Joinder Agreement (the “Premises”). The Premises shall be occupied
and used by the Recipient in the same manner in which the Recipient has used the
premises prior to the Effective Time, and in all cases, in accordance with
applicable Law, or for such additional uses as may be approved by the Provider,
such approval not to be unreasonably withheld, conditioned or delayed, provided
that the Recipient shall not use any shared portion of the Premises (including
any cafeteria, break room, reception area, parking area or other space) for
gatherings or celebrations if doing so would interfere with the Provider’s
ordinary course of use of such Premises, in any respect. The Provider and the
Recipient agree that the Provider shall be responsible for providing the
Facility-Specific Services occurring in the Premises as set forth on Schedule I
or otherwise as agreed in writing from time to time.

(b) In addition to the foregoing right of access, each Party shall, and shall
cause its Subsidiaries to, afford each other Party, its Subsidiaries and their
respective Representatives, upon reasonable advance notice, reasonable access
during normal business hours to the facilities, Information, systems,
infrastructure and personnel of such Party and its Subsidiaries as reasonably
necessary for the Recipient to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in

 

13



--------------------------------------------------------------------------------

connection with the Services being provided by any Provider, including in
connection with verifying compliance with Section 404 of the Sarbanes-Oxley Act
of 2002; provided that (i) such access shall not unreasonably interfere with any
of the business or operations of the Provider (or Baxter or Baxalta, to the
extent the Provider is a Subsidiary of such Party) or any of their respective
Subsidiaries and (ii) in the event that the Provider determines that providing
such access could be commercially detrimental, violate any Law or agreement, or
waive any attorney-client privilege, then the Parties shall use commercially
reasonable efforts to permit such access in a manner that avoids any such harm
or consequence.

(c) Each Party agrees that all of its and its Subsidiaries’ employees shall, and
that it shall use commercially reasonable efforts to cause its Representatives’
employees to, when on the property of any other Party or any of its
Subsidiaries, or when given access to any facilities, Information, systems,
infrastructure or personnel of any other Party or any of its Subsidiaries,
conform to the policies and procedures of such other Party and any of its
Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known to the Party receiving such access from time to time.

ARTICLE IV

BILLING; TAXES

Section 4.01 Procedure. Amounts payable pursuant to the terms of this Agreement
shall be paid by wire transfer (or such other method of payment as may be agreed
between Baxter and Baxalta) by the Recipient to the Provider on a monthly basis,
which amounts shall be due within thirty (30) days after the date of invoice.
All amounts due and payable hereunder shall be invoiced and paid in the local
currency of the Provider.

Section 4.02 Late Payments. Charges not paid when due pursuant to this Agreement
(and any amounts billed or otherwise invoiced or demanded and properly payable
that are not paid within thirty (30) days of the date of such bill, invoice or
other demand) shall accrue interest at a rate per annum equal to 5%, or the
maximum legal rate, whichever is lower.

Section 4.03 Taxes.

(a) Without limiting any provisions of this Agreement, the Recipient shall be
responsible for (i) all excise, sales, use, transfer, stamp, documentary,
filing, recordation and other similar Taxes, (ii) any value added, goods and
services or similar recoverable indirect Taxes (“VAT”) and (iii) any related
interest and penalties (collectively, “Transfer Taxes”), in each case imposed or
assessed as a result of the provision of Services by the Provider; provided that
the Recipient shall only be responsible for the percentage thereof equal to its
Cost-Sharing Allocation with respect to Facility-Specific Services. In
particular, but without prejudice to the generality of the foregoing, all
amounts payable pursuant to this Agreement are exclusive of amounts in respect
of VAT. Where any taxable supply for VAT purposes is made pursuant to this
Agreement by the Provider to the Recipient, the Recipient shall either (i) on
receipt of a valid VAT invoice from the Provider, pay to the Provider such
additional amounts in respect of VAT as are chargeable on the supply of the
services at the same time as payment is due for the supply of the services; or
(ii) where required by legislation to do so, account directly to the

 

14



--------------------------------------------------------------------------------

relevant Governmental Authority for any such VAT amounts. The Party required to
account for Transfer Tax shall provide to the other applicable Party evidence of
the remittance of the amount of such Transfer Tax to the relevant Governmental
Authority, including, without limitation, copies of any Tax returns remitting
such amount. The Provider agrees that it shall take commercially reasonable
actions to cooperate with the Recipient in obtaining any refund, return, rebate,
or the like of any Transfer Tax, including by filing any necessary exemption or
other similar forms, certificates, or other similar documents. The Recipient
shall promptly reimburse the Provider for any costs (or, with respect to
Facility-Specific Services, its Cost-Sharing Allocation thereof) incurred by the
Provider or its Affiliates in connection with the Recipient obtaining a refund
or overpayment of refund, return, rebate, or the like of any Transfer Tax. For
the avoidance of doubt, any applicable gross receipts-based or net income-based
Taxes shall be borne by the Provider unless the Provider is required by law to
obtain, or allowed to separately invoice for and obtain, reimbursement of such
Taxes from the Recipient.

(b) The Recipient shall be entitled to deduct and withhold Taxes required by any
Governmental Authority to be withheld on payments made pursuant to this
Agreement. To the extent any amounts are so withheld, the Recipient shall
(i) pay, in addition to the amount otherwise due to the Provider under this
Agreement, such additional amount as is necessary to ensure that the net amount
actually received by the Provider will equal the full amount the Provider would
have received had no such deduction or withholding been required, (ii) pay such
deducted and withheld amount to the proper Governmental Authority, and
(iii) promptly provide to the Provider evidence of such payment to such
Governmental Authority. The Provider shall, prior to the date of any payment to
be made pursuant to this Agreement, at the request of the Recipient, make
commercially reasonable efforts to provide the Recipient any certificate or
other documentary evidence (x) required by any Governmental Authority or under
applicable Law or (y) which the Provider is entitled by any Governmental
Authority or under applicable Law to provide in order to reduce the amount of
any Taxes that may be deducted or withheld from such payment and the Recipient
agrees to accept and act in reliance on any such duly and properly executed
certificate or other applicable documentary evidence.

(c) If the Provider (i) receives any refund (whether by payment, offset, credit
or otherwise) or (ii) utilizes any overpayment of Taxes that are borne by
Recipient pursuant to this Agreement, then the Provider shall promptly pay, or
cause to be paid, to the Recipient an amount equal to the deficiency or excess,
as the case may be, with respect to the amount that the Recipient has borne if
the amount of such refund or overpayment (including, for the avoidance of doubt,
any interest or other amounts received with respect to such refund or
overpayment) had been included originally in the determination of the amounts to
be borne by Recipient pursuant to this Agreement, net of any additional Taxes
the Provider incurs or will incur as a result of the receipt of such refund or
such overpayment.

ARTICLE V

TERM AND TERMINATION

Section 5.01 Term. This Agreement shall commence as of the date hereof and shall
terminate upon the earlier to occur of: (a) the last date on which any Party is
obligated to provide any Service to any other Party in accordance with the terms
of this Agreement; or (b) the mutual

 

15



--------------------------------------------------------------------------------

written agreement of Baxter and Baxalta to terminate this Agreement in its
entirety. Unless otherwise terminated pursuant to Section 5.02, this Agreement
shall terminate with respect to any Service at the close of business on the last
day of the Service Period for such Service. To the extent that any Provider’s
ability to provide a Service is dependent on the continuation of any other
Service (whether or not such Service is provided or received by such Provider),
the Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such supporting Service.

Section 5.02 Early Termination of Services. The Recipient or the Provider may
from time to time terminate this Agreement with respect to the entirety of any
individual Service but not a portion thereof only as set forth in this
Section 5.02 and Section 9.07(b).

(a) The Recipient may terminate any Task-Specific Service for any reason or no
reason, upon the giving of an advance Notice to the Provider of such
Task-Specific Service not less than one hundred eighty (180) days or such other
Notice period, if any, as is set forth on Schedule I or otherwise agreed in
writing from time to time with respect to the particular Service; provided,
however, that any such termination may only be effective as of the last day of a
month.

(b) The Recipient may terminate any Facility-Specific Service for any reason or
no reason, upon the giving of an advance Notice to the Provider of such
Facility-Specific Service not less than one hundred eighty (180) days or such
other Notice period, if any, as is set forth on Schedule I or otherwise agreed
in writing from time to time with respect to the particular Service; provided,
however, that any such termination may only be effective as of the last day of a
month.

(c) The Recipient may terminate any Service if the Provider of such Service has
failed to perform any of its material obligations under this Agreement with
respect to such Service, and such failure shall continue to exist forty five
(45) days after receipt by the Provider of Notice of such failure from the
Recipient; provided, however, that any such termination may only be effective as
of the last day of a month; and provided, further, that the Recipient shall not
be entitled to terminate the Agreement with respect to the applicable Service
if, as of the end of such forty five (45)-day period, there remains a good faith
Dispute between the Parties as to whether the Provider has cured the applicable
breach.

(d) Except as set forth on Schedule I or the applicable Joinder Agreement, the
Provider may terminate any Task-Specific Service upon not less than three
hundred sixty-five (365) days’ Notice if it no longer uses (or intends to use)
such service for its own business at the facility in question; provided,
however, that any such termination may only be effective as of the last day of a
month and may not be effective as of a date prior to the fourth anniversary of
this Agreement.

(e) If the Provider intends to close, abandon or vacate any facility covered
under this Agreement or that portion of a facility covered hereunder that
provides any Facility-Specific Services, it agrees to provide the Recipient with
not less than three hundred sixty-five (365) days’ advance Notice. Following
such Notice period, the Services shall terminate (unless or until the Provider
or any of its Affiliates or successors then occupies such facility, in which

 

16



--------------------------------------------------------------------------------

case the Facility-Specific Services shall continue in accordance with this
Agreement); provided, however, that any such termination may only be effective
as of the last day of a month. The Parties agree that they will cooperate and
use commercially reasonable efforts to allow the Recipient to become
self-sufficient for the purposes of providing such Facility-Specific Service(s)
on its own during any period when the Provider (or its Affiliates or successors)
are not occupying the facility or that portion of the facility responsible for
providing such Facility-Specific Service, including transfer of ownership or
other rights in the necessary facility (or portion thereof), equipment,
machinery or other assets as may be necessary for the applicable period at an
agreed-upon market price to be agreed-upon in good faith by the Provider and the
Recipient. The provision of any such Facility-Specific Service by the Recipient
pursuant to this Section 5.02(e) shall be at its own cost.

(f) The Provider may terminate any Task-Specific Services with not less than
three hundred sixty-five (365) days’ Notice of its intent to sell or otherwise
transfer the facility or any portion thereof at which any Task-Specific Service
is performed to a Third Party or to otherwise vacate the facility (and the
Provider and its Affiliates no longer occupy such facility), with such
termination effective only upon Provider and its Affiliates vacating the
applicable Premises; provided, however, that any such termination may only be
effective as of the last day of a month; provided further that, if the Third
Party successor is able to perform one or more of the Task-Specific Services in
its ordinary course at such facility, the Provider will use commercially
reasonable efforts to cause such Third Party to assume the Task-Specific
Services that the Third Party is able to perform in the ordinary course.

(g) The Provider may terminate this Agreement with respect to any individual
Service, but not a portion thereof, at any time upon prior Notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement relating to such Services, including making payment of
Charges for such Service when due, and such failure shall continue uncured for a
period of forty five (45) days after receipt by the Recipient of a Notice of
such failure from the Provider; provided, however, that any such termination may
only be effective as of the last day of a month; and provided, further, that the
Provider shall not be entitled to terminate this Agreement with respect to the
applicable Service if, as of the end of such forty five (45)-day period, there
remains a good faith Dispute between the Parties as to whether the Recipient has
cured the applicable breach.

The relevant portion of any Schedule to this Agreement or any other agreement
between Provider and Recipient with respect to any Service shall be deemed to be
automatically updated to reflect any terminated Service.

The Parties acknowledge and agree that (A) there may be interdependencies among
the Services being provided under this Agreement, (B) upon the request of any
Party, the Transition Committee shall consider whether (1) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate in accordance with this Section 5.02 and (2) the Provider’s
ability to provide a particular Service in accordance with this Agreement would
be adversely affected by the termination of another Service in accordance with
Section 5.02. If the Transition Committee has determined that such
interdependencies exist and that the Provider’s ability to provide a particular
Service in accordance with this Agreement would be adversely affected (or that
the Charges in respect of such continuing Services should be equitably

 

17



--------------------------------------------------------------------------------

adjusted) as a result of the termination of another Service in accordance with
Section 5.02, the Provider and the Recipient shall negotiate in good faith to
amend the relevant portion of Schedule I to this Agreement or any other
agreement between Provider and Recipient relating to such impacted continuing
Service, which amendment shall be consistent with the terms of comparable
Services. If the Provider and the Recipient are not able to agree to such
changes to the Schedule to this Agreement or to such other applicable agreement,
the Service requested to be terminated shall continue without change unless
Recipient provides notice that the interdependent Services should also be
terminated in accordance with the applicable clause of Section 5.02. For the
avoidance of doubt, any amendment to any Schedule or Joinder Agreement
(including any schedule or exhibit thereto), shall be deemed part of this
Agreement as of the date of such amendment. If the Transition Committee is not
able to reach agreement on whether such interdependencies exist or whether in
such case the Provider’s ability to provide a particular Service in accordance
with this Agreement would be adversely affected (or that the Charges in respect
of such continuing Services should be equitably adjusted) as a result of the
termination of another Service in accordance with Section 5.02, termination of
the Service requested pursuant to Section 5.02 shall be delayed pending
resolution of such Dispute.

Section 5.03 Reduction of Services. A Recipient may from time to time request a
reduction in part of the scope or amount of any Service; provided that any such
reduction may only take effect as of the end of a month. If requested to do so
by a Recipient, the Transition Committee shall discuss in good faith appropriate
adjustments to the relevant Charges and any Cost-Sharing Allocation in light of
all relevant factors. If, after such discussions, the Transition Committee does
not approve any requested reduction of the scope or amount of any Service and
the relevant Charges or Cost-Sharing Allocation in connection therewith, then
(a) there shall be no change to the Charges or Cost-Sharing Allocation under
this Agreement and (b) unless the applicable Recipient and Provider otherwise
agree in writing, there shall be no change to the scope or amount of any
Services under this Agreement. If, after such discussions, the Transition
Committee approves any reduction of Service, such reduction of Service shall be
documented in a written agreement executed on behalf of the applicable Recipient
and Provider and a copy of such written agreement shall promptly be provided to
the Transition Committee, and such agreement shall be deemed to amend and become
a part of this Agreement. Additionally, in connection with any such reduction of
Service, the Transition Committee may approve an appropriate reduction to the
Charges or Cost-Sharing Allocation related to the applicable reduced Service.

Section 5.04 Effect of Termination. Upon the termination of any Service pursuant
to this Agreement, the Provider of the terminated Service shall have no further
obligation to provide the terminated Service, and the Recipient shall have no
obligation to pay any future Charges or Cost-Sharing Allocation relating to any
such Service (except as set forth in Section 5.02(b)); provided, however, that
the Recipient shall remain obligated to the Provider for the Charges (or costs
or expenses for which the Cost-Sharing Allocation is applicable) owed and
payable in respect of Services provided (or, with respect to any Cost-Sharing
Allocation, expenditures committed for which the terminating Party would have
otherwise been responsible) prior to the effective date of termination for such
Service. In connection with the termination of any Service, the provisions of
this Agreement not relating solely to such terminated Service shall survive any
such termination, and in connection with a termination of this Agreement,
Article I, this Article V, Article VII and Article IX, all confidentiality
obligations under this Agreement and Liability for all due and unpaid Charges
(and costs and expenses for which the Cost-Sharing Allocation is applicable),
shall continue to survive indefinitely.

 

18



--------------------------------------------------------------------------------

Section 5.05 Information Transmission. Baxter and Baxalta, on behalf of itself
and its respective Subsidiaries, shall use commercially reasonable efforts to
provide or make available, or cause to be provided or made available, to each
Recipient, in accordance with Section 6.01(a) of the Separation and Distribution
Agreement, any Information received or computed by any such Party or any of its
Subsidiaries for the benefit of the Recipient concerning the relevant Service
during the Service Period; provided that (a) no Party or Subsidiary thereof
shall have any obligation to provide or cause to provide Information in any
non-standard format, (b) the Party providing such Information (or its applicable
Subsidiaries) shall be reimbursed for their reasonable costs in accordance with
Section 6.01(c) of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) each Party shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.03 of the Separation and Distribution
Agreement.

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01 Confidentiality. Sections 6.08 and 6.09 of the Separation and
Distribution Agreement shall be incorporated by reference herein (but for this
purpose, only to the extent applicable to this Agreement, and not to the
Separation and Distribution Agreement or any other Ancillary Agreement), with
such sections applying to all Parties hereunder as the context allows.

ARTICLE VII

LIMITED LIABILITY; INDEMNIFICATION AND DISPUTE RESOLUTION

Section 7.01 Limitations on Liability.

(a) The Liabilities of each Provider and its Affiliates and Representatives,
collectively, under this Agreement for any act or failure to act in connection
herewith (including the performance or breach of this Agreement) with respect to
any Task-Specific Service, or from the sale, delivery, provision or use of any
Task-Specific Service provided under or contemplated by this Agreement, whether
in contract, tort (including negligence and strict liability) or otherwise, at
law or equity, shall not exceed the amount of Charges received (and not
previously paid back as a Liability hereunder) by the Provider (or its
Affiliates) in respect of the Task-Specific Service for which the Liability
arises hereunder in the twenty-four months immediately prior to the date on
which the Provider’s (or its applicable Affiliate’s or Representative’s) action
or inaction (or, prior to the one-year anniversary of this Agreement if such
action or inaction occurs during the first year of this Agreement) giving rise
to the Liability arises or occurs; provided that, to the extent the Liability
arises out of a Provider breaching this Agreement by not providing the
Task-Specific Services required hereunder, then the Liability shall not exceed
the greater of the fees previously paid by such Recipient to such Provider for
the twenty-four months immediately prior to the initial date of Provider’s
failure to provide the required Service in respect of the Task-Specific Service
from which such Liability flows or the estimated amount that such Provider would
have been paid by such Recipient for such Task-Specific Services (if performed)
for the same twenty-four month period.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in the Separation and
Distribution Agreement or this Agreement, the Provider shall not be liable to
the Recipient or any of its Affiliates or Representatives, whether in contract,
tort (including negligence and strict liability) or otherwise, at law or equity,
for any special, indirect, incidental, punitive or consequential damages
whatsoever (including lost profits or damages calculated on multiples of
earnings approaches), which in any way arise out of, relate to or are a
consequence of, the performance or nonperformance by the Provider (including any
Affiliates and Representatives of the Provider and any unaffiliated third-party
providers, in each case, providing the applicable Services) with respect to
Task-Specific Services under this Agreement or the provision of, or failure to
provide, any Task-Specific Service under this Agreement, including with respect
to loss of profits, business interruptions or claims of customers.

(c) The Liabilities of each Provider and its Affiliates and Representatives,
collectively, under this Agreement for any act or failure to act in connection
herewith (including the performance or breach of this Agreement) with respect to
any Facility-Specific Service, or from the sale, delivery, provision or use of
any Facility-Specific Service provided under or contemplated by this Agreement,
whether in contract, tort (including negligence and strict liability) or
otherwise, at law or equity, shall not exceed the amount of Charges received by
the Provider in respect of the Facility-Specific Service for which the Liability
arises hereunder in the twenty-four months immediately prior to the date on
which the Provider’s (or its applicable Affiliate’s or Representative’s) action
or inaction giving rise to the Liability (or, if later, Recipient’s first
knowledge of any Liability related thereto) arises or occurs; provided that, to
the extent the Liability arises out of a Provider breaching this Agreement by
not providing the Facility-Specific Services required hereunder, then the
Liability shall not exceed the greater of the fees previously paid by such
Recipient to such Provider for the twenty-four months immediately prior to the
initial date of Provider’s failure to provide the required Service in respect of
the Facility-Specific Service from which such Liability flows or the estimated
amount that such Provider would have been paid by such Recipient for such
Facility-Specific Services (if performed) for the same twenty-four month period.
Notwithstanding the foregoing limitations set forth in this Section 7.01(c), if
any issue for cause of Liability hereunder (i) impacts the Recipient and its
Affiliates in a manner that is disproportionate to the effect on the Provider
and its Affiliates or (ii) demonstrates that the Provider and its Affiliates are
not acting with the same level of care as they would for their own business at
such facility or other facilities on which the Provider relies in a manner
similar to the Recipient’s reliance on such Facility-Specific Service, then the
Provider’s Liability shall be limited to two-thirds (66.67%) of the
indemnifiable Liabilities related thereto (with the Recipient responsible for
the other one-third (33.33%)).

(d) Notwithstanding anything to the contrary contained in the Separation and
Distribution Agreement or this Agreement, in no event shall Provider (or its
Affiliates or Representatives) have any Liability arising in connection with
this Agreement (including under this Article VII) for any consequential,
special, incidental, indirect or punitive damages, lost profits or similar items
(including loss of revenue, income or profits, diminution of value or loss of
business reputation or opportunity relating to a breach or alleged breach
hereof); provided that (i) such limitation with respect to lost revenue, income
or profits shall not limit any Person’s

 

20



--------------------------------------------------------------------------------

right to indemnification in accordance with this Agreement with respect to
Liabilities that are the direct, proximate and reasonably foreseeable result of
the breach of any representation, warranty, covenant or agreement in this
Agreement by the other Party or its Affiliates and (ii) subject to the other
limitations herein, each Party and its Affiliates shall be entitled to
indemnification, to the extent otherwise provided in this Agreement, with
respect to all elements of any claim for damages asserted against such Party or
any of its Affiliates by any unaffiliated Third Party.

(e) The limitations in Section 7.01(a) and Section 7.01(c) shall not apply in
respect of any Liability arising out of or in connection with the gross
negligence, willful misconduct, or fraud of or by the Party to be charged.

Section 7.02 Obligation to Re-Perform; Liabilities. In the event of any breach
of this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
7.01(a), 7.01(b), Section 7.01(c) and Section 7.01(d), reimburse the Recipient
and its Affiliates and Representatives for Liabilities attributable to such
breach by the Provider. Any request for re-performance in accordance with this
Section 7.02 by the Recipient must be in writing and specify in reasonable
detail the particular error, defect or breach, and such request must be made no
more than one (1) month from the date such error, defect or breach becomes
apparent or should have reasonably become apparent to the Recipient.

Section 7.03 Recipient Release and Indemnity; Waiver of Claims.

(a) Subject to Section 7.01, each Recipient hereby releases the applicable
Provider and its Affiliates and Representatives (each, a “Provider Indemnified
Party”), and each Recipient hereby agrees to indemnify, defend and hold harmless
each such Provider Indemnified Party from and against any and all Liabilities
arising from, relating to or in connection with: (i) the use of any Services by
such Recipient or any of its Affiliates, Representatives or other Persons using
such Services; or (ii) the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, except, in the case of each of
clauses (i) and (ii), to the extent that such Liabilities arise out of, relate
to or are a consequence of the applicable Provider Indemnified Party’s gross
negligence, willful misconduct or fraud.

(b) The Recipient, to the extent permitted by applicable Law, waives all claims
it may have against the Provider, and against the Provider’s agents, employees
and contractors for damages for injuries to person or damage to property
sustained by the Recipient or by any occupant of the Premises, or by any other
Person, resulting from any act or neglect of the Recipient, its employees,
agents, representatives or contractors or of any other Person.

(c) If the Recipient permits any Third Party to conduct any activity of any kind
at the facilities subject to this Agreement, the Recipient shall direct such
Third Party to maintain insurance in the types and amounts reasonably sufficient
to protect the Provider and the Recipient from any and all liabilities and
damages. The amount of such insurance carried by any Third Party shall not limit
the Recipient’s liability hereunder. The Recipient shall be responsible for the
consequences of any failure of any such Third Party to maintain such insurance.

 

21



--------------------------------------------------------------------------------

(d) The Recipient shall indemnify, defend and hold the Provider harmless from
each and every claim for Liability for injuries to persons or damage to or loss
of property occurring at the facilities subject to this Agreement (i) subject to
Section 7.04, with respect to its or any of its Affiliates’ employees, agents or
contractors, or any Third Parties invited to any such facility by any of the
foregoing or (ii) due to any act or negligence by the Recipient’s or any of its
Affiliates’ employees, contractors or agents, or any such Third Parties.

Section 7.04 Provider Indemnity. Subject to Section 7.01, each Provider hereby
agrees to indemnify, defend and hold harmless the applicable Recipient and its
Affiliates and Representatives (each a “Recipient Indemnified Party”), from and
against any and all Liabilities arising from, relating to or in connection with:
(a) the use of any Services by such Recipient or any of its Affiliates,
Representatives or other Persons using such Services; (b) the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement; (c) any claim for Liability by or with respect to any of the
Recipient’s or any of its Affiliates employees, agents or contractors, or any
Third Parties invited to the facilities subject to this Agreement by any of
them; or (d) except to the extent indemnified by the Recipient pursuant to
Section 7.03, injuries to persons or damage to or loss of property occurring at
the facilities subject to this Agreement with respect to the Provider’s or any
of its Affiliates’ employees, agents or contractors, or any Third Parties
invited to any such facility by any of the foregoing.

Section 7.05 Liability for Charges. Nothing in this Article VII shall be deemed
to eliminate or limit, in any respect, any Recipient’s express obligation in
this Agreement to pay Charges for Services rendered in accordance with this
Agreement or costs and expenses pursuant to which the Parties have agreed that
the Recipient will be responsible for its proportionate share (including any
agreed-upon Cost-Sharing Allocation).

Section 7.06 Continued Performance; Specific Performance. During the pendency of
any Dispute, each Party shall continue to perform all of its respective
obligations under this Agreement. Further, Section 9.17 of the Separation and
Distribution Agreement shall be incorporated by reference herein as though
included in this Agreement (but for this purpose, only to the extent applicable
to this Agreement, and not to the Separation and Distribution Agreement or any
other Ancillary Agreement).

Section 7.07 Indemnification Procedures; Dispute Resolution. The provisions of
Article VII of the Separation and Distribution Agreement shall govern claims for
indemnification and other disputed matters under this Agreement; provided that,
for purposes of this Section 7.07, in the event of any conflict between the
provisions of Article VII of the Separation and Distribution Agreement and this
Article VII, the provisions of this Agreement shall control.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSITION COMMITTEE

Section 8.01 Establishment. Pursuant to the Separation and Distribution
Agreement, Baxter and Baxalta shall establish the Transition Committee. The
Transition Committee shall have the authority to establish one or more
subcommittees from time to time as it deems appropriate to monitor and manage
matters arising out of or resulting from this Agreement.

Section 8.02 General Principles. In furtherance of the foregoing and
notwithstanding any provision in this Agreement to the contrary, each Party
acknowledges and agrees that the Transition Committee shall (without until such
time affecting any prior decision or determination) have the right to review and
amend any prior actions taken, decisions made or amendments or modifications
agreed to, by the Parties, and to proscribe that the Parties take such actions
or make such amendments or modifications as the Transition Committee deems
appropriate in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby and thereby. Each Party shall take, or cause to
be taken, any and all reasonable actions that the Transition Committee may
reasonably request to carry out the intent and purpose of this Article VIII.

Section 8.03 Action. For the avoidance of doubt, the Transition Committee may
only act in accordance with, and subject to, the terms set forth in Section 2.14
of the Separation and Distribution Agreement, and this Agreement is not intended
to modify the requirements regarding the composition of, or any action taken by,
the Transition Committee. Members of the Transition Committee (or any applicable
subcommittee thereof) shall hold meetings on an as- needed basis in order to
make determinations involving capital expenditures and other costs at any shared
facility and to address issues or Disputes arising under this Agreement. Any
action permitted to be taken hereunder by the Transition Committee may be taken
jointly by the designated leaders of Baxter’s and Baxalta’s respective Project
Management Offices related to the Separation, as identified by the Parties from
time to time.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Mutual Cooperation. The Parties and their respective Subsidiaries
shall cooperate with each other in connection with the performance of the
Services hereunder; provided, however, that such cooperation shall not
unreasonably disrupt the normal operations of the Parties and their respective
Subsidiaries; and, provided, further, that this Section 9.01 shall not require
any Party to incur any out-of-pocket costs or expenses unless and except as
expressly provided in this Agreement or otherwise agreed to in writing by Baxter
and Baxalta.

Section 9.02 Title to Intellectual Property and Other Property.

(a) Except as expressly provided for under the terms of this Agreement, the
Recipient acknowledges that it shall acquire no right, title or interest
(including any license rights or rights of use) in any intellectual property
which is owned or licensed by the Provider (or any

 

23



--------------------------------------------------------------------------------

of its Affiliates), by reason of the provision of the Services provided
hereunder. The Recipient shall not remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any intellectual
property owned or licensed by the Provider, and the Recipient shall not
reproduce any such notices on any and all copies thereof. The Recipient shall
not attempt to decompile, translate, reverse engineer or make excessive copies
of any such intellectual property owned or licensed by the Provider (or any of
its Affiliates), and the Recipient shall promptly notify the Provider of any
such attempt, regardless of whether by the Recipient or any Third Party, of
which the Recipient becomes aware.

(b) Except as required by applicable Law in order to perform a particular
Service or as specifically set forth in this Agreement or in any other written
agreement entered into from time to time with respect to this Agreement
(including in any Schedule or exhibit attached hereto or thereto), in the
Separation and Distribution Agreement or any other Ancillary Agreement, title
and ownership of any assets of property of the Recipient or any of its
Subsidiaries (or its or their direct or indirect parent companies) shall remain
vested in the Recipient and its Subsidiaries (or its or their direct or indirect
parent companies), and the risk of loss related thereto shall remain with such
Persons at all times. For the avoidance of doubt, subject to the exceptions in
the immediately preceding sentence, the Provider and its Subsidiaries (and its
and their direct and indirect parent companies) shall have no obligation to
acquire or maintain insurance with respect to the assets or property of any
other Person used in connection with the performance of the Services. This
paragraph (b) is intended to apply to all applicable Services performed in
connection with this Agreement, including any and all warehousing, storage and
distribution services.

(c) To the extent the Provider or its Affiliates or any of its or their
Representatives use any know-how, processes, technology, trade secrets or other
intellectual property owned by or licensed to any such Person in providing the
Services, such property (other than to the extent licensed to the Provider or
its Affiliates by the Recipient or its Affiliates) and any derivative works of,
or modifications or improvements to, such intellectual property conceived or
created as part of the provision of Services will, as between the parties,
remain the sole property of the Provider or its applicable Affiliates or
Representatives unless such improvements were specifically created for the
Recipient or its Affiliates pursuant to a specific Service as specifically
indicated in Schedule I to this Agreement or as otherwise agreed in writing from
time to time. The applicable Party will and hereby does assign to the applicable
owner designated above, and agrees to assign automatically in the future upon
first recordation in a tangible medium or first reduction to practice, all of
such Party’s right, title and interest in and to all such improvements, if any.
All rights not expressly granted herein are reserved. Notwithstanding the
foregoing, if there is any conflict between the terms of this Section 9.02 and
specific terms of the Separation and Distribution Agreement or any Ancillary
Agreement, then the terms of the Separation and Distribution Agreement or such
Ancillary Agreement will prevail.

Section 9.03 Miscellaneous. Sections 9.01 (Counterparts), 9.02 (Governing Law),
9.03 (Assignability), 9.04 (Third Party Beneficiaries), 9.06 (Severability),
9.08 (No Set Off), 9.10 (Headings), 9.11 (Survival of Covenants), 9.12
(Subsidiaries and Employees), 9.13 (Waivers), 9.14 (Amendments), 9.15
(Interpretations), 9.16 (Public Announcements), 9.17 (Specific Performance) and
9.18 (Mutual Drafting) of the Separation and Distribution

 

24



--------------------------------------------------------------------------------

Agreement shall be incorporated by reference herein as though included in this
Agreement (but for this purpose, only to the extent applicable to this
Agreement, and not to the Separation and Distribution Agreement or any other
Ancillary Agreement); provided that any specific provision of this Agreement or
any other written agreement entered into by Provider and Recipient with respect
to this Agreement (including any Schedule or exhibit hereto or thereto) shall
control in the event of any conflict with such sections of the Separation and
Distribution Agreement; provided further that all sections and provisions of the
Separation and Distribution Agreement incorporated by reference in this
Agreement shall be interpreted wherever possible in a manner fulfilling the
purpose of such provision of the Separation and Distribution Agreement as
applied to this Agreement, taking into account the context.

Section 9.04 Assignability; Utilities Transfers.

(a) In addition to the assignment provisions incorporated by reference from
Section 9.03 of the Separation and Distribution Agreement, any Party may assign
all of its rights and obligations under this Agreement to any of its
Subsidiaries; provided, that in connection with any such assignment, the
assigning Party provides a guarantee to the non-assigning Party (in a form
reasonably agreed upon) for any Liability of the assignee under this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement (including
Section 9.04(a)), in the event of any assignment to a Third Party or other
Change of Control or other occurrence with respect to the Provider (if such
Provider is Baxalta or any of its Subsidiaries) of any Service in respect of
utilities or wastewater management, Recipient shall at all times thereafter
during the Term have the right to purchase (or permit any of its controlled
group Affiliates to purchase) or otherwise acquire from Provider or its
applicable controlled group Affiliates all equipment and machinery necessary to
become the provider of all or part (at Recipient’s option) of such utilities or
wastewater services. In the event that Recipient exercises such option from time
to time, the purchase price for any such equipment or machinery shall be equal
to Provider’s (or its applicable Affiliates’) then-current book value for such
equipment or machinery. If Recipient chooses to exercise such right, it shall
notify Provider in writing, and Provider shall promptly (and in any event within
fifteen (15) days) provide Recipient with the net book value (determined in
accordance with Provider’s ordinary course accounting principles and
methodologies) for the applicable equipment and machinery. If Recipient
determines that it will proceed with the purchase of such applicable equipment,
the purchase price shall be paid by wire transfer with immediately available
funds, and Provider shall ensure that the applicable equipment and machinery is
available for transfer to Provider without any lien or encumbrance. Baxalta
shall cooperate, and shall cause its controlled group Affiliates to cooperate,
to effect such purchase or other acquisition, and to allow Recipient to become
the provider of the applicable Services related thereto; provided that, in any
such event, Provider shall become the recipient of such Service on the terms
described herein (such that, from the time such equipment and machinery
transfers and Recipient has the capability to provide such Service, Baxter or
its applicable Subsidiary shall become the Provider, and Baxalta or its
applicable Subsidiary shall become the Recipient). Baxalta’s cooperation
requirements pursuant to this paragraph shall include permitting Baxter and its
Affiliates to solicit and hire (to the extent permitted by applicable Law) any
employees of Baxalta and its Affiliates (or other parties) for whom the majority
of his or her time is dedicated to providing support for the applicable
utilities or wastewater management Services, with any such solicitation or
hiring agreed herein to be permitted and not a violation of Section 2.04 of that
certain Employee Matters Agreement, dated as of June 30, 2015, between Baxter
and Baxalta.

 

25



--------------------------------------------------------------------------------

Section 9.05 Independent Contractors. The Parties each acknowledge that they are
separate entities, each of which has entered into this Agreement for independent
business reasons. The relationships of the Parties hereunder are those of
independent contractors and nothing contained herein shall be deemed to create a
joint venture, partnership or any other relationship. Employees performing
services hereunder do so on behalf of, under the direction of, and as employees
of, the Provider, and the Recipient shall have no right, power or authority to
direct such employees.

Section 9.06 Notices. All Notices pursuant to this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by e-mail
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a Notice):

If to Baxter or any Subsidiary thereof:

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxter.com

If to Baxalta or any Subsidiary thereof:

Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxalta.com

with copies in each case to each Provider or Recipient to whom the Notice is
applicable, at the address (if any) for such Provider or Recipient set forth in
the applicable Joinder Agreement.

Any Party may, by Notice to Baxter (if notice is from a Party not a Subsidiary
of Baxter) or Baxalta (if notice is from a Party not a Subsidiary of Baxalta),
change the address to which such Notices are to be given.

Section 9.07 Force Majeure; Priority.

(a) No Party or other Person shall be deemed in default of this Agreement for
failure to fulfill any obligation (other than a payment obligation) so long as
and to the extent to which any delay or failure in the fulfillment of such
obligations is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure. In the event of any such excused delay, the time
for performance shall be extended for a period equal to the time lost by

 

26



--------------------------------------------------------------------------------

reason of the delay. A Party or other Person claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event, (a) provide Notice to the other Party or Parties of the nature and
extent of any such Force Majeure condition; and (b) use commercially reasonable
efforts to remove any such causes and resume performance under this Agreement as
soon as reasonably practicable. During the period of a Force Majeure, the
Recipient shall cooperate with Provider to satisfy Provider’s obligations under
clause (b) of the preceding sentence and shall (subject to such compliance) be
(i) relieved of the obligation to pay Charges for such Service(s) throughout the
duration of such Force Majeure and (ii) entitled to permanently terminate such
Service(s) without penalty or further Charges or costs related thereto (except
for any Charges, costs or expenses that would have been borne by Recipient upon
expiration or termination had the Service continued throughout the maximum
permitted period under this Agreement, including any permitted extension to the
Service Period) if a Force Majeure shall continue to exist for more than thirty
(30) consecutive days, it being understood that the Recipient shall not be
required to provide any advance notice of such termination to the Provider, but
shall only have such termination right for so long as the failure to perform due
to Force Majeure is continuing.

(b) In the event that the Provider is producing a Service both for the Recipient
and for itself or any other Person (including any Affiliate of the Provider)
and, due to Force Majeure, the Provider’s capacity to provide such Service is
diminished such that the Provider can no longer provide such Service for all
parties for whom the Provider was previously providing such Service to the full
extent that the Provider was previously providing such Service, the Provider and
the Recipient shall, consistent with applicable regulatory requirements,
cooperate to remedy the situation by (i) sharing remaining capacity ratably
based on the actual pro rata allocation in the one-year period prior to such
Force Majeure event, (ii) outsourcing such Service to a mutually agreed Third
Party to the extent that doing so does not require the Provider or the Recipient
to share any confidential information it does not desire to disclose or
(iii) taking such other action as shall be mutually agreed by the Provider and
the Recipient.

Section 9.08 Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of any and all documents and instruments that any other
Party hereto may reasonably request in order to effect the intent and purpose of
this Agreement and the transactions contemplated hereby. For the avoidance of
doubt, this shall include reasonable assistance related to the transition of
Services to Recipient upon their expiration or termination, at Recipient’s cost
and expense, by Provider.

* * * * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

BAXTER INTERNATIONAL INC. By:

/s/ James K. Saccaro

Name:

James K. Saccaro

Title:

Corporate Vice President

BAXALTA INCORPORATED By:

/s/ Robert J. Hombach

Name:

Robert J. Hombach

Title:

Corporate Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed pursuant to Section 2.2
of the Long Term Services Agreement dated as of June 30, 2015, by and between
Baxter International Inc. (“Baxter”) and Baxalta Incorporated (“Baxalta”) (the
“LSA”), and is dated as of [●], 2015, by and between [name of NewBaxter
Subsidiary], a [entity type] organized under the laws of [Jurisdiction] (“NewBax
Subsidiary”) and [name of Baxalta Subsidiary], a [entity type] organized under
the laws of [Jurisdiction] (“Baxalta Subsidiary”). Terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the LSA.

R E C I T A L S:

WHEREAS, the board of directors of Baxter has determined that it is appropriate
and advisable to separate Baxter’s biopharmaceuticals business from its other
businesses;

WHEREAS, in order to effectuate the foregoing, Baxter and Baxalta have entered
into a Separation and Distribution Agreement, dated as of June 30, 2015 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Baxter to Baxalta of certain assets, the
assumption by Baxalta of certain Liabilities (as defined in the Separation and
Distribution Agreement) from Baxter, the distribution by Baxter of Baxalta
common stock to Baxter shareholders, and the execution and delivery of certain
agreements in order to facilitate and provide for the foregoing, in each case
subject to the terms and conditions set forth therein;

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement, Baxter and Baxalta have entered into the LSA, which sets
forth the terms and conditions pursuant to which each Provider shall provide to
the applicable Recipient the Services described in the LSA; and

WHEREAS, each of NewBax Subsidiary and Baxalta Subsidiary desire to execute this
Joinder Agreement to be bound by the terms of the LSA.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Joinder Agreement and the LSA, NewBax Subsidiary and
Baxalta Subsidiary hereby agree as follows:

1. Agreement to be Bound. Each of NewBax Subsidiary and Baxalta Subsidiary agree
that, with effect from the Commencement Date, it shall become a party to the LSA
as a Provider and a Recipient, respectively, and shall be fully bound by and
subject to all of the covenants, terms and conditions of the LSA with the same
force and effect as if it were an original party thereto. Each of NewBax
Subsidiary and Baxalta Subsidiary acknowledges that it has received a copy of
the LSA.

2. Corporate Power. Each party to this Joinder Agreement represents as follows:

(a) it has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Joinder Agreement and the LSA and to consummate the transactions
contemplated hereby and thereby; and



--------------------------------------------------------------------------------

(b) this Joinder Agreement has been duly executed and delivered by it and,
together with the LSA, constitutes a valid and binding agreement of it
enforceable in accordance with the terms hereof and thereof.

3. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

4. Signature and Delivery. Each of NewBax Subsidiary and Baxalta Subsidiary
acknowledges that it may execute this Joinder Agreement by manual, stamp or
mechanical signature, and that delivery of an executed counterpart of a
signature page to this Joinder Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Joinder
Agreement. Each of NewBax Subsidiary and Baxalta Subsidiary expressly adopts and
confirms a stamp or mechanical signature (regardless of whether delivered in
person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it shall not assert that any such signature or
delivery is not adequate to bind it to the same extent as if it were signed
manually and delivered in person and agrees that, at the reasonable request of
the other party to this Joinder Agreement at any time, it shall as promptly as
reasonably practicable cause this Joinder Agreement to be manually executed (any
such execution to be as of the date of the initial date hereof) and delivered in
person, by mail or by courier.

5. Notices. All Notices applicable to this Joinder Agreement shall be provided
to Provider and Recipient by way of Notice to Baxter (if Baxter is an Affiliate
of the applicable recipient) or Baxalta (if Baxalta is an Affiliate of the
applicable recipient) in accordance with the Notice requirements set forth in
the LSA.

6. Headings. The Section headings contained in this Joinder Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Joinder Agreement.

7. Governing Law. This Joinder Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, irrespective
of the choice of Laws principles of the State of Delaware, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

8. Amendment. No provisions of this Joinder Agreement shall be deemed amended,
supplemented or modified unless (a) NewBax Subsidiary and Baxalta Subsidiary
have agreed in writing to such amendment, supplement or modification; and
(b) such amendment, supplement or modification is in writing and signed by an
authorized representative of each of NewBax Subsidiary and Baxalta Subsidiary.

9. Relationship to LSA. This Joinder Agreement shall be deemed to be part of,
and a modification to, the LSA and shall be governed by all the terms and
provisions thereof, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as a valid
and binding agreement of NewBax Subsidiary and Baxalta Subsidiary enforceable
against each of NewBax Subsidiary and Baxalta Subsidiary.

* * * * *

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NewBax Subsidiary and Baxalta Subsidiary have caused this
Joinder Agreement to be executed by their duly authorized representatives.

 

NEWBAX SUBSIDIARY BAXALTA SUBSIDIARY By:

 

By:

 

Name: [●] Name: [●] Its: Authorized Representative Its: Authorized
Representative

 

- 3 -



--------------------------------------------------------------------------------

Schedule 1

Services

 

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Hayward,
California Service Classification: Task-Specific Services
Description of Services: Non-conforming material management; receiving and
inspection of direct materials; shipping activities; internal transportation;
spare parts management and maintenance; metrology and calibration of plant
equipment; site data historian; local IT support; and depyrogenation of labware

 

Sch. 1 - 1



--------------------------------------------------------------------------------

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Hayward,
California Service Classification: Facility-Specific Services
Description of Services: Warehousing; cafeteria space and maintenance; office
and lab space for analytical assessment and development

 

Sch. 1 - 2



--------------------------------------------------------------------------------

Service Provider: Baxalta Service Recipient: Baxter Facility Location: Hayward,
California Service Classification: Task-Specific Service Description of
Services: Refrigerant management; badge reader management and maintenance;
microbiology testing; maintenance and facility engineering; site security
monitoring and maintenance; environmental monitoring; cleaning services;
archiving; and local IT support

 

Sch. 1 - 3



--------------------------------------------------------------------------------

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Lessines,
Belgium Service Classification: Task-Specific Services Description of Services:
Incident/first aid call response; Fire Brigade; nursing services; sprinkler
system management; Environmental health services training kiosk management; site
reception; security operations; camera operation and maintenance; speaker and
pager equipment operation; fork lift maintenance; services required for
manufacturing of mechanical pieces; phone services; utilities spare part
management; common spare part management; clocking system management; system
access control; IT utilities systems management; IT support services for the
asset maintenance system; inspection of raw materials; raw materials samples
retention; lab equipment sterilization; quality control laboratory raw materials
tests; microbiology laboratory operations; sterility laboratory services;
products release services; known consignor certification services; AEO
certification services; IT support services for the WHS Management system; use
of back-up equipment; high voltage operations and on duty interventions; IT
support services for PCR hardware; micro lab equipment use; logistics
application usage

 

Sch. 1 - 4



--------------------------------------------------------------------------------

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Lessines,
Belgium Service Classification: Facility-Specific Services Description of
Services: Waste management; common area maintenance; cafeteria management; gas
utility management; water and lab equipment sterilization; packing and shipping
space rental; warehousing services and inventory management for ambient raw
material

 

Sch. 1 - 5



--------------------------------------------------------------------------------

Service Provider: Baxalta Service Recipient: Baxter Facility Location: Lessines,
Belgium Service Classification: Task-Specific Service Description of Services:
Performance of Energy Branch Agreement declarations; technician services for
utilities operations; environmental communications; PLC assess; technician
services for utilities/facilities responses and other on duty interventions

 

Sch. 1 - 6



--------------------------------------------------------------------------------

Service Provider: Baxalta Service Recipient: Baxter Facility Location: Lessines,
Belgium Service Classification: Facility-Specific Services Description of
Services: Parking area access and maintenance; utilities management

 

Sch. 1 - 7



--------------------------------------------------------------------------------

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Singapore
Service Classification: Task-Specific Services Description of Services:
Landscaping and exterior grounds maintenance; pest control; security

 

Sch. 1 - 8



--------------------------------------------------------------------------------

Service Provider: Baxter Service Recipient: Baxalta Facility Location: Singapore
Service Classification: Facility-Specific Services Description of Services:
Compressed air supply; fire protection system operation; land lease; cafeteria
management; training room use; parking area access; waste collection space
management; RO water supply

 

Sch. 1 - 9



--------------------------------------------------------------------------------

Service Provider: Baxalta Service Recipient: Baxter Facility Location: Singapore
Service Classification: Facility-Specific Services Description of Services:
Supply steam, water, electricity; waste treatment services

 

Sch. 1 - 10